Exhibit 10.3

CHANGE-IN-CONTROL RETENTION AGREEMENT

This Agreement is entered into as of June     , 2019, by and between
Nordson Corporation, an Ohio corporation (“Nordson” or the “Company”), and
Sundaram Nagarajan, an individual (“Executive”).

Executive is an executive and key employee of Nordson and is now serving Nordson
as its President and Chief Executive Officer. Nordson desires to assure itself
of continuity of management in the event of any threatened or actual
Change-in-Control, to provide inducements for Executive not to compete with
Nordson, and to assure itself, in the event of any threatened or actual
Change-in-Control, of the continued performance of services by Executive on an
objective and impartial basis and without distraction by concern for Executive’s
employment status and security. In order to induce Executive to remain in its
employ, Nordson agrees that if Executive’s employment with Nordson is terminated
after a Change-in-Control under certain circumstances as described below,
Nordson will pay the severance benefits set forth in this Agreement.

Nordson and Executive agree as follows:

1.  Operation of Agreement. This Agreement will be effective and binding
immediately upon Executive’s hire date, August 1, 2019 (the “Effective Date”)
but will not be operative unless and until there has been a Change-in-Control
while Executive is in the employ of Nordson. If a Change-in-Control occurs while
Executive is in the employ of Nordson, this Agreement will become operative
immediately and (subject only to the possible undoing of the particular
Change-in-Control, as provided in Section 14 below) will continue in effect in
accordance with its terms.

2.  Retention Period. If and when a Change-in-Control occurs, Nordson will
continue to employ Executive and Executive will continue in the employ of
Nordson during the period (the “Retention Period”) that begins on the first date
on which a Change-in-Control occurs (the “Change in Control Date”) and ends at
the close of business on the second anniversary of the Change-in-Control Date,
except that Executive’s employment may be terminated during the Retention Period
as provided in Section 5 below.

3.  Position, Duties, Responsibilities. At all times during the Retention
Period, Executive will:

(a) hold the same position with substantially the same duties and
responsibilities as an executive of Nordson as Executive held immediately before
the Change-in-Control, as those duties and responsibilities may be extended from
time to time during the Retention Period by Nordson’s Board of Directors (the
“Board”);

(b) observe all Nordson policies applicable to Nordson executive personnel; and

(c) devote his business time, energy, and talent to the business of and to the
furtherance of the purposes and objectives of Nordson to generally the same
extent as Executive did so prior to the Change-in-Control.

Nothing in this Agreement will preclude Executive from devoting reasonable
periods of time to charitable and community activities or the management of
Executive’s investment assets provided those activities do not materially
interfere with the performance of Executive’s duties under this Agreement.



--------------------------------------------------------------------------------

4.  Compensation and Benefits During the Retention Period. During the Retention
Period, Executive will be entitled to the same base salary and to the same or
equivalent other elements of total direct compensation opportunity (consisting
of, short and long term incentive compensation, equity grants, and executive
perquisites) and employee pension and welfare benefits as that afforded to
Executive by Nordson immediately before the Change-in-Control Date.

5.  Termination Following a Change in Control. During the Retention Period,
Executive’s employment with Nordson may be terminated only in accordance with
one of the subsections of this Section 5. For all purposes of this Agreement,
the term “Employment Termination Date” means the last date on which Executive is
employed by Nordson.

(a) By Nordson for Cause. Nordson may terminate Executive’s employment under
this Agreement for “Cause,” effective immediately upon giving notice of
termination, if:

(i) Executive commits a felony or an act or series of acts that results in
material injury to the business or reputation of the Company or any subsidiary;
or

(ii) Executive willfully fails to perform his duties of employment, if such
failure has not been cured in all material respects within thirty (30) days
after the Company or any subsidiary, as applicable, gives written notice
thereof; or

(iii) Executive breaches any material term, provision, or condition of
employment, which breach has not been cured in all material respects within
thirty (30) days after the Company or any subsidiary, as applicable, gives
written notice thereof; or

(iv) Executive materially fails to comply with the Company’s Code of Business
and Ethical Conduct.

(b) By Nordson without Cause. Nordson may terminate Executive’s employment under
this Agreement without Cause at any time, effective immediately upon giving
notice of that termination.

(c) By Executive for Good Reason. Subject to compliance with the notice and
opportunity for cure requirements set forth at the end of this Section 5(c),
Executive may terminate his employment under this Agreement for “Good Reason” if
any of the following circumstances occurs during the Retention Period without
Executive’s express written consent:

(i) a material and adverse change in the authorities, powers, functions, or
duties attached to Executive’s position from those authorities, powers,
functions, and duties as they existed immediately before the Change-in-Control
Date (but a change in the office or officer to whom Executive reports will not,
in itself, be deemed to be a material adverse change in Executive’s authorities,
powers, functions, or duties for these purposes); or

(ii) a reduction in Executive’s annual base salary from that provided
immediately before the Change-in-Control Date, without Executive’s prior
consent;

(iii) a material failure by Nordson to make available to Executive compensation
plans, employee pension plans, and employee welfare benefit plans (collectively,
“Plans”) and

 

Page 2 of 14



--------------------------------------------------------------------------------

other benefits and perquisites that provide opportunities to receive overall
compensation and benefits and perquisites at least equal to the opportunities
for overall compensation and benefits and perquisites that were available to
Executive immediately before the Change-in-Control Date;

(iv) a change in the location of Executive’s principal place of employment by
more than 50 miles from the location where Executive was principally employed
immediately before the Change-in-Control Date;

(v) a significant increase in the frequency or duration of Executive’s business
travel; or

(vi) any material breach of this Agreement by the Company, which breach has not
been cured in all material respects within thirty (30) days after Executive
gives written notice thereof.

Executive shall give written notice of termination for Good Reason based on any
particular circumstance described in any of (i) through (vi) of this
Section 5(c) by giving notice of that intention (and of the particular
circumstance on which the notice is based) not later than 90 days after
Executive becomes aware of the existence of that particular circumstance. Any
notice by Executive of termination for Good Reason must specify a date, not
later than 90 days and not less than 30 days after the date on which the notice
is given, that Executive proposes as Executive’s Employment Termination Date. If
Nordson cures the circumstance identified by Executive in Executive’s notice
before the proposed Employment Termination Date, Executive will not be entitled
to terminate for Good Reason based upon the cured circumstance and Executive’s
notice will be deemed rescinded. If Nordson fails to so cure before the proposed
Employment Termination Date, Executive’s employment will terminate for Good
Reason effective on that date.

(d) By Executive without Good Reason. Executive may terminate his employment
under this Agreement without Good Reason at any time, effective immediately upon
giving of notice of that termination.

(e) Upon Death or Retirement. Upon the death or Retirement of Executive,
Executive’s employment under this Agreement will terminate without further
notice, effective as of the date of death or Retirement. For all purposes of
this Agreement, “Retirement” means Executive’s termination of employment under
the terms of the applicable Nordson retirement plan as in effect immediately
before the Change-in-Control Date.

(f) Upon Total Disability. Nordson may terminate Executive’s employment under
this Agreement, effective thirty days after the giving of notice by Nordson, if
Executive suffers a Total Disability. For all purposes of this Agreement, “Total
Disability” means a physical or mental impairment, due to accident or illness,
that renders Executive permanently incapable of performing the duties attached
to Executive’s position as those duties existed immediately before the
Change-in-Control Date.

 

Page 3 of 14



--------------------------------------------------------------------------------

6.  Payments upon Termination.

(a) Termination for Cause or without Good Reason. If during the Retention Period
Nordson terminates Executive’s employment for Cause or Executive terminates his
employment without Good Reason, Executive will not be entitled to any
termination, separation, severance, or similar benefits under this Agreement.

(b) Termination Upon Executive’s Total Disability, Retirement, or Death. If
during the Retention Period Executive’s employment is terminated as a result of
Executive’s Total Disability, Retirement, or death, Executive will be entitled
to benefits under and in accordance with Nordson’s disability, retirement, and
death benefit (including life insurance policies) plans and policies as in
effect immediately before the Change-in-Control Date, or benefits equivalent
thereto. In addition, Nordson will pay to Executive (or to Executive’s estate in
the event of Executive’s death) any Unpaid Prior Year Cash Incentive and a
Current Year Pro Rata Cash Incentive. For all purposes of this Agreement, the
term “Unpaid Prior Year Cash Incentive” means any cash incentive payment for the
fiscal year ended immediately before the fiscal year in which the Employment
Termination Date occurs that remains unpaid as of the Employment Termination
Date (whether or not, under normal practice, that cash incentive payment would
not be paid until a date later than the Employment Termination Date).

For all purposes of this Agreement, the term “Current Year Pro Rata Cash
Incentive” means (x) an amount calculated on the same date and in the same
manner as Executive’s annual cash incentive payment under the relevant cash
incentive plan in effect for the fiscal year in which the Employment Termination
Date occurs would have been calculated if Executive’s employment had not been
terminated and, to the extent relevant to that calculation, Executive’s
performance through the entire fiscal year had been equal to Executive’s
performance during the part of the fiscal year ending on the Employment
Termination Date, multiplied by (y) a fraction, the numerator of which is the
number of days in the partial fiscal year ending on the Employment Termination
Date and the denominator of which is 365. Unless any payment under this
Section 6(b) must be postponed by reason of Section 409A of the Internal Revenue
Code (as provided in Exhibit A to this Agreement): Nordson will pay any Unpaid
Prior Year Cash Incentive at the same time that amount would have been paid if
Executive’s employment had continued indefinitely but not later than March 15 of
the year in which the Employment Termination Date occurs; Nordson will pay any
Current Year Pro Rata Cash Incentive at the same time that amount would have
been paid if Executive’s employment had continued indefinitely but not later
than March 15 of the year immediately after the year in which the Employment
Termination Date occurs; and Nordson will pay any other benefits or amounts
payable pursuant to this Section 6(b) at the time specified in the applicable
plan.

(c) Termination without Cause or for Good Reason. If during the Retention Period
Executive’s employment is terminated by Nordson without Cause or by Executive
for Good Reason, Nordson will pay and provide to Executive the following
compensation and benefits:

 

Page 4 of 14



--------------------------------------------------------------------------------

(i) Accrued Obligations. Nordson will pay to Executive base salary through the
Employment Termination Date (at the rate in effect immediately before the
Employment Termination Date), any Unpaid Prior Year Cash Incentive, a Current
Year Pro Rata Cash Incentive, and all other amounts to which Executive is
entitled under any Nordson compensation plan applicable to Executive that is
listed on Exhibit B to this Agreement, or any successor compensation plan to
that listed on Exhibit B to this Agreement. Unless any payment under this
Section 6(c)(i) must be postponed by reason of Section 409A of the Internal
Revenue Code (as provided in Exhibit A to this Agreement), Nordson will pay any
base salary within five business days of the Employment Termination Date;
Nordson will pay any Unpaid Prior Year Cash Incentive at the same time that
amount would have been paid if Executive’s employment had continued indefinitely
but not later than March 15 of the year in which the Employment Termination Date
occurs; Nordson will pay any Current Year Pro Rata Cash Incentive at the same
time that amount would have been paid if Executive’s employment had continued
indefinitely but not later than March 15 of the year immediately after the year
in which the Employment Termination Date occurs; and Nordson will pay any other
amounts payable pursuant to this Section 6(c)(i) at the time specified in the
applicable compensation plan.

(ii) Severance Payment. Nordson will pay to Executive a severance payment equal
to two times the sum of (x) Executive’s annual base salary (at the rate in
effect immediately before the Employment Termination Date) plus (y) Executive’s
annual target cash incentive payment in effect on the Employment Termination
Date. Unless this payment must be postponed by reason of Section 409A of the
Internal Revenue Code (as provided in Exhibit A to this Agreement), Nordson will
pay this amount to Executive within five business days of the Employment
Termination Date.

(iii) Continuing Plan Coverage. For a period of two years following the
Employment Termination Date, Nordson will maintain in full force and continue to
provide full benefits to Executive under all life insurance, health (medical,
dental and vision), accidental death and dismemberment, pension, disability and
tax and financial planning plans and programs in which Executive was entitled to
participate immediately before the Employment Termination Date, except that
(x) if Executive’s continued participation is not possible under the general
terms and provisions of any such plan or program, Nordson will provide Executive
with benefits equivalent to those provided by each such plan and program, and
(y) Nordson will not be required to maintain any of these plans and programs, or
the equivalent thereof, after Executive has either reached the normal retirement
date under the retirement or pension plan in effect immediately before the
Change-in-Control Date or secured full time employment with another employer
that provides benefits to Executive under a comparable plan or program that are
at least substantially equal to the benefits provided by Nordson. To assure
compliance with Section 409A of the Internal Revenue Code, the timing of the
provision of any benefits under this Section 6(c)(iii) will be subject to
Exhibit A to this Agreement if and to the extent any part of that section is
applicable according to its terms. Any rights that Executive and/or his
qualified beneficiaries may have to continuation of health plan coverage in
accordance with the requirements of applicable law (e.g. “COBRA coverage” under
the Employee Retirement Income Security Act of 1974) will run concurrently with
the continuation of welfare benefits under this Section 6(c)(iii), such

 

Page 5 of 14



--------------------------------------------------------------------------------

that Executive will timely elect such continuation coverage and Nordson will be
responsible for necessary premium payments on behalf of Executive. The portion
of such premium payments paid by Nordson will be taxable to Executive. Nordson
may require Executive to complete and file any election forms that are generally
required of other employees to obtain COBRA coverage; and Executive’s COBRA
coverage may be terminable in accordance with applicable law.

(iv) Lump Sum Payment Based on Additional Two Years of Age and Service under
Pension and Excess Defined Benefit Plans. Nordson will pay to Executive a lump
sum amount equal to the amount by which the aggregate actuarial present value,
calculated as of the Employment Termination Date, of all amounts payable with
respect to Executive under the Nordson Corporation Salaried Employees Pension
Plan, the Nordson Corporation 2005 Excess Defined Benefit Pension Plan, and the
Nordson Corporation Amended and Restated 2005 Excess Defined Benefit Pension
Plan (or equivalent plans) would be increased if Executive had an additional two
years of age and an additional two years of service credit under each of these
plans. Unless this payment must be postponed by reason of Section 409A of the
Internal Revenue Code (as provided in Exhibit A to this Agreement), Nordson will
pay this amount to Executive within five business days of the Employment
Termination Date.

(v) Career Counseling. Nordson will make available to Executive, at Nordson’s
expense, outplacement counseling services. Executive may select the organization
that will provide Executive with such services, provided that Nordson will not
be required to pay more than $50,000 for any such services. To assure compliance
with Section 409A of the Internal Revenue Code, the timing of the provision of
any benefits under this Section 6(c)(v) will be subject to Exhibit A to this
Agreement if and to the extent any part of that section is applicable according
to its terms.

(vi) Vesting and Additional Two Years of Age and Service under Supplemental
Individual Pension Benefit. Executive will immediately become fully vested in
the Supplemental Individual Pension Benefit (as defined in the Employment
Agreement, dated June 10, 2019, by and between Executive and Nordson (the
“Employment Agreement”)), and Nordson will credit Executive with an additional
two years of service credit and add an additional two years to Executive’s age
for purposes of determining the benefit under the Supplemental Individual
Pension Benefit.

(vii) Long-Term Incentive Compensation. Nordson will settle on a prorata basis
any awards with performance-based vesting requirements granted Executive under
the Amended and Restated Nordson Corporation 2012 Stock Incentive and Award
Plan, or any successor thereto (the “Stock Incentive and Award Plan”) for any
performance period(s) not completed on the Employment Termination Date based
upon actual performance in each such applicable performance period, as
determined at the end of the applicable performance period and prorated based on
the number of days during the applicable performance period that have elapsed
prior to the Employment Termination Date compared to the total number of days in
the performance period. Such settlement will be made in a lump sum after the end
of the applicable performance period with respect to which it is to be
calculated, and by the later of (a) 2-1/2 months after the end

 

Page 6 of 14



--------------------------------------------------------------------------------

of the calendar year in which the amount to be paid is no longer subject to a
“substantial risk of forfeiture,” or (b) 2-1/2 months after the end of the
taxable year of Nordson in which the amount to be paid is no longer subject to a
“substantial risk of forfeiture.” For this purpose, the term “substantial risk
of forfeiture” will be determined within the meaning of Treasury Regulations
Section 1.409A-1(b)(4) and (d). Executive will immediately become fully vested
in all outstanding unvested stock options subject to time-based vesting
requirements granted to Executive under the Stock Incentive and Award Plan. Any
restrictions on transfer and any time-based vesting requirements on grants of
restricted shares of Nordson common stock granted to Executive under the Stock
Incentive and Award Plan will immediately and completely lapse.

(viii) Vesting under Deferred Compensation Plan. Executive will immediately
become fully vested in any accrued but unvested benefits, if any, under the
Amended and Restated Nordson Corporation 2005 Deferred Compensation Plan.

7.  No Set-Off; No Obligation to Seek Other Employment or to Otherwise Mitigate
Damages; No Effect Upon Other Agreements. Nordson’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
under this Agreement will not be affected by any set-off, counterclaim,
recoupment, defense, or other claim whatsoever that Nordson may have against
Executive. Executive will not be required to mitigate damages or the amount of
any payment provided for under this Agreement by seeking other employment or
otherwise. Except as expressly provided in Section 6(c)(iii) as to continuing
coverage of benefit plans, the amount of any payment or benefits provided for
under this Agreement will not be reduced by any compensation or benefits earned
by Executive as the result of employment by another employer or otherwise after
the Executive’s termination date. Except as otherwise provided in the Employment
Agreement, the provisions of this Agreement will not affect the validity or
enforceability of any other agreement between Nordson and Executive, and the
benefits provided under this Agreement will be additive to any other benefits
promised to Executive under any such other agreement. Moreover, this Agreement
will not operate to negate any other assurances provided to Executive.

8.  Effect of Disability. If Executive becomes disabled and Executive’s
disability does not rise to the level of a Total Disability during the Retention
Period to such an extent that Executive is prevented permanently from performing
his duties under this Agreement by reason of physical or mental incapacity:

(a) Executive will be entitled to disability and other benefits at least equal
to those that would have been available to Executive had Nordson continued,
throughout the period of Executive’s disability, all of its programs, benefits,
and policies with respect to disabled employees that were in effect immediately
before the Change-in-Control Date, and

(b) if Executive recovers from his disability before the expiration of the
Retention Period, Executive will be reinstated as an active employee for the
remainder of the Retention Period under and subject to all of the terms of this
Agreement including, without limitation, Nordson’s right to terminate Executive
for or without Cause under Sections 5(a) and 5(b), respectively.

 

Page 7 of 14



--------------------------------------------------------------------------------

9.  Confidential Information. Executive will not, at any time after the
Effective Date, either directly or indirectly, disclose or make known to any
person, firm, or corporation any confidential information, trade secret, or
proprietary information of Nordson that Executive may have acquired before the
Effective Date or may acquire after the Effective Date in the performance of
Executive’s duties as an Executive of Nordson. Upon the termination of
Executive’s employment with Nordson, Executive will deliver forthwith to Nordson
any and all literature, documents, correspondence, and other materials and
records furnished to or acquired by Executive during the course of Executive’s
employment.

10. Noncompetition. During the Retention Period Executive will not act as a
proprietor, investor, director, officer, Executive, substantial stockholder,
consultant, or partner in any business engaged to a material extent in direct
competition with Nordson in any market in any line of business engaged in by
Nordson during the Retention Period.

11. Costs of Enforcement. Nordson will pay and be solely responsible for any and
all costs and expenses (including attorneys’ fees) incurred by Executive in
seeking to enforce Nordson’s obligations under this Agreement unless and to the
extent a court of competent jurisdiction determines that Nordson was relieved of
those obligations because:

(a) Nordson terminated Executive’s employment for Cause,

(b) Executive voluntarily terminated his employment other than for Good Reason,
or

(c) Executive materially and willfully breached his agreement not to compete
with Nordson or his agreement with respect to confidential information and that
breach directly caused substantial and demonstrable damage to Nordson.

Nordson will forthwith pay directly or reimburse Executive for any and all such
costs and expenses upon presentation from time to time by Executive or by
counsel selected by Executive of a statement or statements prepared by Executive
or by that counsel of the amount of such costs and expenses. If and to the
extent a court of competent jurisdiction renders a final binding judgment
determining that Nordson was relieved of its obligations for any of the reasons
set forth in (a), (b) or (c) above, Executive will repay the amount of those
payments or reimbursements to Nordson. In addition to the payment and
reimbursement of expenses of enforcement provided for in this Section 11,
Nordson will pay to Executive in cash, as and when Nordson makes any payment on
behalf of, or reimbursement to, Executive, an additional amount sufficient to
pay all federal, state, and local taxes (whether income taxes or other taxes)
incurred by Executive as a result of (x) payment of the expense or receipt of
the reimbursement, and (y) receipt of the additional cash payment. Nordson will
also pay to Executive interest (calculated at the Wall Street Journal Prime Rate
from time to time in effect, compounded monthly) on any payments or benefits
that are paid or provided to Executive later than the date on which due under
the terms of this Agreement. To assure compliance with Section 409A, Nordson
will make any payments to or on behalf of Executive that are required under this
Section 11 subject to and as provided in Exhibit A to this Agreement.

12.    Compliance with Section 409A. All of the provisions of Exhibit A to this
Agreement, captioned “Compliance with Section 409A,” will apply as between
Nordson and Executive as fully as if those provisions had been written directly
into the body of this Agreement.

 

Page 8 of 14



--------------------------------------------------------------------------------

13. “Change in Control” Defined. For purposes of this Agreement, a
“Change-in-Control” means the occurrence of one of the following events:

(a) a report is filed with the SEC on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form, or report), each as promulgated pursuant to the
Securities Exchange Act of 1934 (the “Exchange Act”), disclosing that any
“person” (as the term “person” is used in Section 13(d) or Section 14(d)(2) of
the Exchange Act) is or has become a beneficial owner, directly or indirectly,
of securities of Nordson representing 25% or more of the combined voting power
of Nordson’s then outstanding securities;

(b) Nordson is merged or consolidated with another corporation and, as a result
thereof, securities representing less than 50% of the combined voting power of
the surviving or resulting corporation’s securities (or of the securities of a
parent corporation in case of a merger in which the surviving or resulting
corporation becomes a wholly-owned subsidiary of the parent corporation) are
owned in the aggregate by holders of Nordson’s securities immediately before
such merger or consolidation;

(c) all or substantially all of the assets of Nordson are sold in a single
transaction or a series of related transactions to a single purchaser or a group
of affiliated purchasers; or

(d) during any period of 24 consecutive months, individuals who were members of
the Board (“Directors”) at the beginning of the period cease to constitute at
least a majority of the Board unless the election, or nomination for election by
Nordson’s shareholders, of more than one half of any new Directors was approved
by a vote of at least two-thirds of the Directors then still in office who were
Directors at the beginning of the 24 month period.

14. Possible Undoing of a Change in Control and Its Effect on this Agreement. If
a Change-in-Control as defined in Section 13(a) above occurs while Executive is
in the employ of Nordson with the result (as provided in Section 1) that this
Agreement becomes operative and, thereafter, on any later date, all three of the
following conditions are satisfied:

(a) the acquiring person has transferred or otherwise disposed of sufficient
securities of Nordson in one or more transactions, to a person or persons other
than affiliates of the acquiring person or any persons with whom the acquiring
person has agreed to act together for the purpose of acquiring, holding, voting,
or disposing of securities of Nordson, so that, after the transfer or other
disposition, the acquiring person is no longer the beneficial owner, directly or
indirectly, of securities of Nordson representing 10% or more of the combined
voting power of Nordson’s then outstanding securities;

(b) no other event constituting a Change-in-Control had occurred; and

(c) Executive’s employment with Nordson has not been terminated by Nordson
without Cause or by Executive for Good Reason;

then, for all purposes of this Agreement, the filing of the report constituting
a Change-in-Control under Section 13(a) will be treated as if it had not
occurred and this Agreement will return to the status it had immediately before
the filing of the report constituting a

 

Page 9 of 14



--------------------------------------------------------------------------------

Change-in-Control under Section 13(a). Accordingly, if and when a subsequent
Change-in-Control occurs, this Agreement will again become operative on the date
of that subsequent Change in Control.

15. Miscellaneous.

(a) Executive Rights. Nothing expressed or implied in this Agreement creates any
right or duty on the part of Nordson or Executive to have Executive remain in
the employ of Nordson before any Change-in-Control and Executive will have no
rights under this Agreement if Executive’s employment with Nordson is terminated
for any reason or for no reason before any Change-in-Control. Nothing expressed
or implied in this Agreement creates any duty on the part of Nordson to continue
in effect, or continue to provide to Executive, any plan or benefit unless and
until a Change-in-Control occurs. If, before a Change-in-Control, Nordson ceases
to provide any plan or benefit to Executive, nothing in this Agreement will be
construed to require Nordson to reinstitute that plan or benefit to Executive
upon the later occurrence of a Change-in-Control. All payments under this
Agreement shall be subject to withholding, deductions and contributions as
required by law.

(b) Notices. All communications provided for in this Agreement are to be in
writing and will be deemed to have been duly given when delivered or when mailed
by United States registered or certified mail, return receipt requested, postage
prepaid, addressed to Nordson (Attention: Executive Vice President, General
Counsel and Secretary) at its principal executive office and to Executive at his
principal residence, or to such other address as either party may have furnished
to the other in writing and in accordance with this Section 15b, except that
notices of change of address will be effective only upon receipt.

(c) Assignment, Binding Effect.

(i) This Agreement will be binding upon and will inure to the benefit of Nordson
and Nordson’s successors and assigns. Nordson will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business and/or assets of Nordson, by
agreement in form and substance satisfactory to Executive, to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that Nordson would be required to perform it if no such succession had taken
place.

(ii) This Agreement will succeed and have priority over any prior employment
agreement between Nordson and Executive (other than the Employment Agreement)
and be binding upon Executive, and this Agreement and all rights of Executive
under this Agreement will inure to the benefit of, and be enforceable by,
Executive and Executive’s personal or legal representatives, executors, or
administrators. No right, benefit, or interest of Executive under this Agreement
will be subject to assignment, anticipation, alienation, sale, encumbrance,
charge, pledge, hypothecation, or to execution, attachment, levy, or similar
process; except that Executive may assign any right, benefit, or interest under
this Agreement if that assignment is permitted under the terms of any plan or
policy of insurance or annuity contract governing the right, benefit, or
interest.

 

Page 10 of 14



--------------------------------------------------------------------------------

(d) Invalid Provisions. Any provision of this Agreement that is prohibited or
unenforceable will be ineffective to the extent, but only to the extent, of the
prohibition or unenforceability without invalidating the remaining portions of
this Agreement and all remaining portions of this Agreement will continue to be
in full force and effect. If any provision of this Agreement is determined to be
invalid or unenforceable, the parties will negotiate in good faith to replace
that provision with another provision that will be valid and enforceable and
that is as close as practicable to the provision held invalid or unenforceable.

(e) Modification. No modification, amendment, or waiver of any of the provisions
of this Agreement will be effective unless in writing, specifically referring to
this Agreement, and signed by both parties.

(f) Waiver of Breach. The failure at any time of a party to enforce any of the
provisions of this Agreement or to require performance by the other party of any
of the provisions of this Agreement will not be construed to be a waiver of
those provisions or to affect either the validity of this Agreement or any part
of this Agreement or the right of either party thereafter to enforce each and
every provision of this Agreement in accordance with its terms.

(g) Governing Law. This Agreement has been made in and is to be governed and
construed in accordance with the laws of the State of Ohio applicable to
contracts made in and to be performed entirely within that state.

(h) Employment by Subsidiary. If the recitals to this Agreement indicate that as
of the Effective Date Executive is employed by a subsidiary of Nordson, all
references to continued employment of Executive by Nordson are to be construed
as references to continued employment of Executive by the subsidiary and any
termination of Executive’s employment with the subsidiary are to be construed as
termination of Executive’s employment with Nordson. For the avoidance of doubt,
all references to a Change in Control are to changes in control of Nordson, not
of the subsidiary and all references to the Board are to the Board of Directors
of Nordson, not of the subsidiary.

In witness whereof, Nordson and Executive have executed this Agreement as of the
day and year first above written.

 

Nordson Corporation

 

By:                                                 

 

      Gina A. Beredo

      Executive Vice President, General

      Counsel and Secretary

  

Executive

 

                                                             

Sundaram Nagarajan

 

Page 11 of 14



--------------------------------------------------------------------------------

EXHIBIT A

COMPLIANCE WITH SECTION 409A

A.1 Six Month Delay on Certain Payments, Benefits, and Reimbursements. If
Executive is a “specified employee” for purposes of Section 409A, as determined
under Nordson’s policy for determining specified employees on the Employment
Termination Date, each payment, benefit, or reimbursement paid or provided under
this Agreement that constitutes a “deferral of compensation” within the meaning
of Section 409A, that is to be paid or provided as a result of a “separation
from service” within the meaning of Section 409A, and that would otherwise be
paid or provided at any time (a “Scheduled Time”) that is on or before the date
that is exactly six months after the Employment Termination Date (other than
payments, benefits, or reimbursements that are treated as separation pay under
Section 1.409A-1(b)(9)(v) of the Treasury Regulations) will not be paid or
provided at the Scheduled Time but will be accumulated (together with interest
at the applicable federal rate under Section 7872(f)(2)(A) of the Code in effect
on the Employment Termination Date) through the date that is exactly six months
after the Employment Termination Date and will be paid or provided to Executive
during the period of 30 consecutive days that starts exactly six months and one
day after the Employment Termination Date, except that if Executive dies before
the end of six months after the Employment Termination Date, the payments,
benefits, or reimbursements will be accumulated only through the date of
Executive’s death and will be paid or provided not later than 30 days after the
date of death.

A.2 Additional Limitations on Reimbursements and In-Kind Benefits. The
reimbursement of expenses or in-kind benefits provided under any section of this
Agreement that are taxable benefits (and that are not disability pay or death
benefit plans within the meaning of Section 409A of the Code) are intended to
comply, to the maximum extent possible, with the exception to Section 409A set
forth in Section 1.409A-1(b)(9)(v) of the Treasury Regulations. To the extent
that any reimbursement of expenses or in-kind benefits provided under any
section of this Agreement either do not qualify for that exception, or are
provided beyond the applicable time periods set forth in
Section 1.409A-1(b)(9)(v) of the Treasury Regulations, then they will be subject
to the following additional rules: (a) any reimbursement of eligible expenses
will be paid within 30 days following Executive’s written request for
reimbursement; provided that Executive provides written notice no later than 60
days before the last day of the calendar year following the calendar year in
which the expense was incurred so that Nordson can make the reimbursement within
the time periods required by Section 409A; (b) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during any calendar year will
not affect the amount of expenses eligible for reimbursement, or in-kind
benefits to be provided, during any other calendar year; and (c) the right to
reimbursement or in-kind benefits will not be subject to liquidation or exchange
for any other benefit.

A.3 Compliance Generally. Nordson and Executive intend that the payments and
benefits provided under the Agreement to which this Exhibit A is attached will
either be exempt from the application of, or comply with, the requirements of
Section 409A. The Agreement is to be construed, administered, and governed in a
manner that effects that intent and Nordson will not take any action that is
inconsistent with that intent. Without limiting the foregoing, the payments

 

Page 12 of 14



--------------------------------------------------------------------------------

and benefits provided under this Agreement may not be deferred, accelerated,
extended, paid out, or modified in a manner that would result in the imposition
of an additional tax under Section 409A upon Executive. Each payment under this
Agreement will be treated as a separate payment for purposes of Section 409A.

A.4 Termination of Employment to Constitute a Separation from Service. The
parties intend that the phrase “termination of employment” and words and phrases
of similar import mean a “separation from service” with Nordson within the
meaning of Section 409A. Executive and Nordson will take all steps necessary
(including taking into account this Section A.4 when considering any further
agreement regarding provision of services by Executive to Nordson after the
Employment Termination Date) to ensure that (a) any termination of employment
under this Agreement constitutes a “separation from service” within the meaning
of Section 409A, and (b) the Employment Termination Date is the date on which
Executive experiences a “separation from service” within the meaning of
Section 409A.

A.5. Section 409A. The term “Section 409A” means that numbered section of the
Internal Revenue Code. References in the Agreement to Section 409A are intended
to include any proposed, temporary, or final regulations, or any other guidance,
promulgated with respect to this specific Section by the U.S. Department of
Treasury or the Internal Revenue Service.

 

Page 13 of 14



--------------------------------------------------------------------------------

EXHIBIT B

COMPENSATION AND EMPLOYMENT BENEFIT PLANS

 

  1.

The Nordson Corporation 2012 Stock Incentive and Award Plan

 

  2.

The Nordson Corporation Salaried Employees Pension Plan

 

  3.

The Nordson Corporation Excess Defined Benefit Pension Plan

 

  4.

The 2005 Nordson Corporation Excess Defined Benefit Pension Plan

 

  5.

The Amended and Restated 2005 Nordson Corporation Excess Defined Benefit Pension
Plan

 

  6.

The Nordson Corporation Deferred Compensation Plan

 

  7.

The 2005 Nordson Corporation Deferred Compensation Plan

 

  8.

The Amended and Restated 2005 Nordson Corporation Deferred Compensation Plan

 

  9.

The Nordson Corporation Employees’ Savings Trust Plan (NEST)

 

  10.

The Nordson Corporation Salaried Employees’ Health Care Plan

 

  11.

The Nordson Corporation Prescription Drug and Dental Plans

 

  12.

The Nordson Corporation Short Term and Long Term Disability Plans

 

  13.

The Nordson Corporation Group Life Insurance Plan-Salaried Employees

 

  14.

The Nordson Corporation Group Travel Accident Plan

 

  15.

Nordson Corporation’s policy of reimbursement for club dues, airline travel
clubs, and the like

 

  16.

Nordson Corporation’s policies regarding vacation, holidays, and paid time off.